Name: Commission Regulation (EEC) No 1943/93 of 16 July 1993 concerning the issue of import documents for preserves of certain species of tuna originating in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  fisheries;  tariff policy;  foodstuff;  international trade
 Date Published: nan

 Avis juridique important|31993R1943Commission Regulation (EEC) No 1943/93 of 16 July 1993 concerning the issue of import documents for preserves of certain species of tuna originating in third countries Official Journal L 176 , 20/07/1993 P. 0023 - 0023COMMISSION REGULATION (EEC) No 1943/93 of 16 July 1993 concerning the issue of import documents for preserves of certain species of tuna originating in third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as amended by Regulation (EEC) No 697/93 (2), and in particular Article 21 (5) thereof, Whereas Commission Regulation (EEC) No 1792/93 (3) conferred on the new importers referred to in Article 3 (1) (b) of Commission Regulation (EEC) No 3900/92 (4) the right to import 210 tonnes of preserves of certain species of tuna; whereas, because of the small quantities involved, if the quantities applied for exceed those available the Commission selects by lot from among the applications made on the same day; Whereas the import documents applied for by new importers on 13 July 1993 related to a quantity of 4 980 tonnes; whereas the Commission selected by lot from among these applications on 15 July 1993; Whereas the issuing by the Member States of imports documents for subsequent applications should be suspended, HAS ADOPTED THIS REGULATION: Article 1 For the requests submitted on 13 July 1993, pursuant to Article 3 (1) (b) of Regulation (EEC) No 3900/92, the import documents for preserved tuna of the species Tunnus, skipjack or bonito (Euthynnus pelamis) and other species of the genus Euthynnus falling within CN codes ex 1604 14 11, ex 1604 14 19, ex 1604 19 30 and ex 1604 20 70 originating in the third countries referred to in Article 1 (1) of Regulation (EEC) No 3900/92 are allocated as follows: /* Tables: see OJ */ Article 2 The issue of import documents for preserved tuna of the species Tunnus, skipjack or bonito (Euthynnus pelamis) and other species of the genus Euthynnus falling within CN codes ex 1604 14 11, ex 1604 14 19, ex 1604 19 30 and ex 1604 20 70 originating in the third countries referred to in Article 1 (1) of Regulation (EEC) No 3900/92 shall be suspended in respect of applications pursuant to Article 3 (1) (b) of that Regulation submitted from 14 July 1993. Article 3 This Regulation shall enter into force on 20 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 76, 30. 3. 1993, p. 12. (3) OJ No L 163, 6. 7. 1993, p. 21. (4) OJ No L 392, 31. 12. 1992, p. 26.